                          Case 2:19-cv-09218-FMO-JDE Document 1 Filed 10/25/19 Page 1 of 5 Page ID #:1



                             1     MISTY A. MURRAY (SBN CA 196870)
                                   mmurray@hinshawlaw.com
                             2     GABRIELA TRAXLER-ROMIN (SBN CA 297244)
                                   gtraxler-romin@hinshawlaw.com
                             3     HINSHAW & CULBERTSON LLP
                                   633 West 5th Street, 47th Floor
                             4     Los Angeles, CA 90071-2043
                                   Telephone: 213-680-2800
                             5     Facsimile: 213-614-7399
                             6     Attorneys for Defendant Metropolitan Life Insurance Company
                                   (erroneously sued as MetLife, Inc.)
                             7
                             8                        UNITED STATES DISTRICT COURT
                             9                      CENTRAL DISTRICT OF CALIFORNIA
                          10
                          11       CHARLY QUACH,                             Case No.    2:19-cv-9218

                          12                  Plaintiff,
                                                                             DEFENDANT’S NOTICE OF
                          13            vs.                                  REMOVAL
                          14       METLIFE, INC.,                            [Filed concurrently with Declaration of
                                                                             Cindy Broadwater]
                          15                  Defendant.
                          16                                                 Complaint Filed: September 26, 2019
                          17
                          18
                          19
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28
HINSHAW & CULBERTSON LLP
 633 West 5th Street, 47th Floor
                                                                         1
  Los Angeles, CA 90071-2043                                                                            1025016\304565386.v1
         213-680-2800
                          Case 2:19-cv-09218-FMO-JDE Document 1 Filed 10/25/19 Page 2 of 5 Page ID #:2



                             1           TO THE CLERK OF THE ABOVE-ENTITLED COURT:
                             2           PLEASE TAKE NOTICE THAT Defendant Metropolitan Life Insurance
                             3     Company, erroneously sued as MetLife, Inc. (“MetLife”), hereby removes to this
                             4     Court the action commenced on September 26, 2019 in the Superior Court of the State
                             5     of California, County of Ventura, Small Claims Division, entitled Quach v. MetLife,
                             6     Inc., Case No. 2019 SC001509. Removal of this action is proper under federal
                             7     question jurisdiction for the following reasons:
                             8
                             9                                TIMELINESS OF REMOVAL
                          10             1.     On September 30, 2019, MetLife was served by certified mail with a
                          11       copy of the Claim and Order filed in Superior Court of the State of California, County
                          12       of Ventura, Small Claims Division. True and correct copies of the proof of service
                          13       and Claim and Order are attached hereto as Exhibit “A.”
                          14             2.     This removal is timely under 28 U.S.C. Section 1446(b) in that removal
                          15       is sought within 30 days of service of process upon MetLife.
                          16
                          17                            FEDERAL QUESTION JURISDICTION
                          18             3.     This case is removable based upon federal question jurisdiction for the
                          19       reasons set forth below.
                          20             4.     This case is a civil action for which this Court has original jurisdiction
                          21       under the provisions of 28 U.S.C. § 1331 because this case arises under the laws of
                          22       the United States – namely, the Employee Retirement Income Security Act
                          23       (“ERISA”), 29 U.S.C. §§ 1001 et seq. – and thus presents a federal question. In
                          24       addition, this Court has original jurisdiction under the provisions of 29 U.S.C. §
                          25       1131(a)(1) and (3), as described more fully below. Therefore, this case may be
                          26       removed to this Court by MetLife pursuant to the provisions of 28 U.S.C. § 1441(b),
                          27       in that it arises under the Constitution, laws or treaties of the United States as set forth
                          28       more fully below.
HINSHAW & CULBERTSON LLP
 633 West 5th Street, 47th Floor
                                                                                1
  Los Angeles, CA 90071-2043                                                                                    1025016\304565386.v1
         213-680-2800
                          Case 2:19-cv-09218-FMO-JDE Document 1 Filed 10/25/19 Page 3 of 5 Page ID #:3



                             1           5.      Under ERISA, an employee welfare benefit plan is “[a]ny plan, fund, or
                             2     program which . . . is established or maintained by an employer or employee
                             3     organization . . . to the extent that such plan, fund or program was established or is
                             4     maintained for the purpose of providing for its participants or their beneficiaries
                             5     through the purchase of insurance . . . or otherwise, (A) medical, surgical or hospital
                             6     care or benefits in the event of sickness, accident, disability or death . . .” See 29
                             7     U.S.C. § 1002(2)(A).
                             8           6.      In Section 3 of Plaintiff’s “Claim and Order,” Plaintiff alleges that
                             9     MetLife owes him $9,000.00 because MetLife “stopped paying short term disability
                          10       benefits/payments even though [he] was approved by psychiatrist and State of
                          11       California disability.” That allegation relates to Plaintiff’s short-term disability
                          12       benefits afforded by way of the Bank of America Short-Term Disability Plan (the
                          13       “Plan”), an ERISA-governed employee welfare benefit plan established, sponsored
                          14       and maintained by Bank of America Corporation (“Bank of America”) for its eligible
                          15       employees, including Plaintiff, and their dependents.           See concurrently filed
                          16       Declaration of Cindy Broadwater (“Broadwater Decl”), ¶¶ 2, and Exh. 1.
                          17             7.      The Plan meets all of the statutory elements for an ERISA-governed
                          18       employee welfare benefit plan:
                          19                  • Plan, fund or program: The Plan and its constituent documents (see
                          20                     Broadwater Decl., Exh. 1).
                          21                  • Established or maintained: The formation and continued existence of the
                          22                     Plan (see id., Exh. 1 at pp. 3-4).
                          23                  • By an employer: Bank of America (see id., Exh. 1 at p. 3).
                          24                  • Providing various types of prescribed benefits: Short-term disability
                          25                     insurance benefits (see id., Exh. 1 at pp. 3-4, 12-150).
                          26                  • To participants or their beneficiaries: The eligible employees of Bank
                          27                     of America, including Plaintiff, and their dependents (see id., Exh. 1 at
                          28                     pp. 12-24).
HINSHAW & CULBERTSON LLP
 633 West 5th Street, 47th Floor
                                                                                2
  Los Angeles, CA 90071-2043                                                                                 1025016\304565386.v1
         213-680-2800
                          Case 2:19-cv-09218-FMO-JDE Document 1 Filed 10/25/19 Page 4 of 5 Page ID #:4



                             1           8.     ERISA provides the exclusive framework for addressing alleged
                             2     violations of its provisions, displacing all state law claims. 29 U.S.C. § 1144; Metro.
                             3     Life Ins. Co. v. Taylor, 481 U.S. 58, 60 (1987). Specifically, ERISA is intended to
                             4     “supersede any and all State laws insofar as they may now or hereafter relate to any
                             5     employee benefit plan . . .” 29 U.S.C. § 1144(a). Thus, because the Plan at issue in
                             6     this case is an employee welfare benefit plan governed by ERISA, all state law claims
                             7     are completely preempted by ERISA. See, e.g., Aetna Health Inc. v. Davila, 542 U.S.
                             8     200, 209 (2004) (“any state-law cause of action that duplicates, supplements, or
                             9     supplants the ERISA civil enforcement remedy conflicts with the clear congressional
                          10       intent to make the ERISA remedy exclusive and is therefore preempted.”); Cleghorn
                          11       v. Blue Shield, 408 F.3d 1222, 1227 (9th Cir. 2005) (“[Plaintiff’s] state-law causes of
                          12       action against Blue Shield, arising from Blue Shield’s denial of benefits under an
                          13       ERISA plan, conflict with the exclusive civil enforcement scheme established by
                          14       Congress in section 502(a) of ERISA. The state law claims are preempted for that
                          15       reason.”).
                          16             9.     Given the breadth of its preemption provision, Congress intended for
                          17       ERISA to occupy the field with respect to employee benefit plans. Thus, in a well-
                          18       recognized exception to the “well-pled complaint rule,” a state court action seeking
                          19       ERISA benefits may be removed to federal court even if the complaint pleads only
                          20       state law causes of action and does not mention ERISA. Davila, 542 U.S. at 220; see
                          21       also Parrino v. FHP, Inc., 146 F.3d 699, 704 (9th Cir. 1998) (“a federal court may
                          22       look beyond the face of the complaint to determine whether the claims alleged as state
                          23       law causes of action in fact are necessarily federal claims”), cert. denied, 525 U.S.
                          24       1001 (1998).
                          25             10.    As applied to this case, Plaintiff’s claim against MetLife undeniably
                          26       “relates to” the Plan. In Shaw v. Delta Airlines, Inc., 463 U.S. 85, 87 (1983), the
                          27       phrase “relate[s] to” was given its broad common-sense meaning, such that a state
                          28       law relates to an employee welfare benefit plan “in the normal sense of the phrase, if
HINSHAW & CULBERTSON LLP
 633 West 5th Street, 47th Floor
                                                                             3
  Los Angeles, CA 90071-2043                                                                                1025016\304565386.v1
         213-680-2800
                          Case 2:19-cv-09218-FMO-JDE Document 1 Filed 10/25/19 Page 5 of 5 Page ID #:5



                             1     it has a connection with or reference to such a plan.” Here, Plaintiff’s state law claim
                             2     has a “connection with” the Plan because the Plan is the only means by which he can
                             3     recover or establish an entitlement, if any, to the short-term disability benefits at issue.
                             4     Stated directly, Plaintiff’s claim rises – or falls – with the Plan itself. But for the
                             5     ERISA-governed employee welfare benefit plan, no claim for short-term disability
                             6     benefits exists.
                             7           11.    Accordingly, this case is governed by ERISA, is an action arising under
                             8     the laws of the United States, and is properly removed to this Court under 28 U.S.C.
                             9     § 1331, 29 U.S.C. § 1132(a), and 28 U.S.C. § 1441(b).
                          10
                          11                                              PROCESS
                          12             12.    The Claim and Order and all documents served with therewith (Exhibit
                          13       “A”) constitute the entire process and pleadings filed in the state court action.
                          14             13.    Written notice of the filing of this Notice of Removal has been given to
                          15       all adverse parties and a copy has been filed with the Superior Court of the State of
                          16       California, County of Ventura, Small Claims Division, in accordance with the
                          17       provisions of 28 U.S.C. § 1446(d).
                          18
                          19             WHEREFORE, MetLife prays that the above action pending in the Superior
                          20       Court of the State of California, County of Ventura, Small Claims Division, be
                          21       removed from that court to this Court.
                          22
                                   DATED: October 25, 2019                          HINSHAW & CULBERTSON LLP
                          23
                          24                                                 By: /s/ Misty A. Murray
                                                                                 MISTY A. MURRAY
                          25                                                     GABRIELA TRAXLER-ROMIN
                                                                                 Attorneys for Defendant Metropolitan
                          26                                                     Life Insurance Company
                                                                                 (erroneously sued as MetLife, Inc.)
                          27
                          28
HINSHAW & CULBERTSON LLP
 633 West 5th Street, 47th Floor
                                                                                4
  Los Angeles, CA 90071-2043                                                                                    1025016\304565386.v1
         213-680-2800
